Citation Nr: 1118902	
Decision Date: 05/17/11    Archive Date: 05/26/11

DOCKET NO.  08-31 189	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs (VA) Regional Office (RO)
in Winston-Salem, North Carolina


THE ISSUES

1.  Entitlement to an initial compensable rating for headaches.

2.  Entitlement to an initial compensable rating for hallux valgus to the left foot with callous to the first toe.

3.  Entitlement to an initial compensable rating prior to October 17, 2008, and to a rating in excess of 10 percent for hallux valgus to the right foot with callous to the first toe with residual scar, since October 17, 2008.

4.  Entitlement to an initial compensable rating prior to August 27, 2009, and to a rating in excess of 10 percent for carpal tunnel syndrome (CTS) to the left wrist, status post carpal tunnel release, since August 27, 2009.

5.  Entitlement to an initial compensable rating prior to August 27, 2009, and to a rating in excess of 10 percent for CTS to the right wrist, status post carpal tunnel release, since August 27, 2009.


REPRESENTATION

Veteran represented by:	The American Legion


ATTORNEY FOR THE BOARD

M. Vavrina, Counsel


INTRODUCTION

The Veteran served on active duty from August 1999 to July 2007.

This appeal to the Board of Veterans' Appeals (Board) arises from an August 2007 rating decision issued by the RO in Winston-Salem, North Carolina, as part of the Benefits Delivery at Discharge (BDD) program.  That decision granted service connection for headaches, hallux valgus of both feet, and carpal tunnel syndrome of both wrists; the disabilities were all evaluated noncompensable, effective July 18, 2007.  Subsequent rating decisions granted a 10 percent ratings for hallux valgus of the right foot, effective October 18, 2009, and 10 percent ratings for carpal tunnel syndrome of each wrist, effective August 27, 2009.

The Veteran also express disagreement with the initial rating for a thoracic or low back disability and with the denial of service connection for pulmonary hypertension; but did not perfect an appeal by submitting a substantive appeal after the statement of the case, and these issues have not been certified as being on appeal.  

The Veteran perfected appeals with regard to the denials of service connection for asthma and allergies.  The RO subsequently granted service connection for bronchospasm rated as asthma and allergic rhinitis.  This is considered a full grant of the benefits sought with regard to those appeals.

The purpose of the BDD program is to help ensure a smooth transition from military to civilian status by allowing service members to file pre-discharge claims for disability compensation with VA.  In order to facilitate the quick processing of claims under the BDD program, the Virtual VA paperless claims processing system is utilized.  Instead of paper, a highly secured electronic repository is used to store and review every document involved in the claims process.  The use of this system allows VA to leverage information technology in order to more quickly and accurately decide a Veteran's claim for benefits.  

Because the current appeal was processed as part of the Virtual VA system, any future consideration of this appellant's case should take into consideration the existence of this electronic record.  Additional evidence was received in December 2010, along with a waiver of RO consideration.  See 38 C.F.R. § 20.1304 (2010). 

The issue of entitlement to a rating in excess of 10 percent for depression, NOS, with generalized anxiety disorder has been raised by the record, but has not been adjudicated by the Agency of Original Jurisdiction (AOJ).  Therefore, the Board does not have jurisdiction over it, and it is referred to the AOJ for appropriate action. 

The issues of higher initial ratings for hallux valgus to the right foot and for bilateral CTS are addressed in the REMAND portion of the decision below and are REMANDED to the RO via the Appeals Management Center (AMC), in Washington, DC.


FINDINGS OF FACT

1.  Since the grant of service connection, the Veteran's headaches have been manifested by subjective complaints of recurring headaches and once of photosensitivity; they have not been manifested by prostrating attacks averaging one in two months over the last several months.

2.  Since the grant of service connection, the Veteran's hallux valgus of the left foot has been manifested by intermittent pain and stiffness and moderate tenderness over the first metatarsal, without a resected metatarsal head; it has not been manifested by a severe disability equivalent to amputation of the great toe, or a moderate foot injury.


CONCLUSIONS OF LAW

1.  Since the grant of service connection, the criteria for an initial compensable rating for headaches have not been met.  38 U.S.C.A. § 1155 (West 2002); 38 C.F.R. §§ 3.321, 4.1-4.7, 4.31, 4.124(a), Diagnostic Code 8100 (2010).

2.  Since the grant of service connection, the criteria for an initial compensable rating for hallux valgus to the left foot with callous to the first toe have not been met.  38 U.S.C.A. § 1155; 38 C.F.R. §§ 3.321, 4.1-4.7, 4.31, 4.71, 4.71a, Diagnostic Codes 5280, 5284 (2010).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

The Veterans Claims Assistance Act of 2000 (VCAA), as amended, and implementing regulations impose obligations on VA to provide claimants with notice and assistance.  38 U.S.C.A. §§ 5102, 5103, 5103A, 5107, 5126 (West 2002 & Supp. 2010); 38 C.F.R §§ 3.102, 3.156(a), 3.159, 3.326(a) (2010).  

The appeal arises from disagreement with the initial rating following the grant of service connection.  The courts have held that once service connection is granted the claim is substantiated, additional VCAA notice is not required; and any defect in the notice is not prejudicial.  Hartman v. Nicholson, 483 F.3d 1311 (Fed. Cir. 2007); Dunlap v. Nicholson, 21 Vet. App. 112 (2007).

The Court has elaborated that filing a notice of disagreement (NOD) begins the appellate process, and any remaining concerns regarding evidence necessary to establish a more favorable decision with respect to downstream elements (such as initial rating) are appropriately addressed under the notice provisions of 38 U.S.C.A. §§ 5104 and 7105.  Goodwin v. Peake, 22 Vet. App. 128 (2008).  Where a claim has been substantiated after the enactment of the VCAA, the appellant bears the burden of demonstrating any prejudice from defective VCAA notice with respect to the downstream elements.  Id.  There has been no allegation of such error in this case.  Thus, because the notice that was provided before service connection was granted was legally sufficient, VA's duty to notify in this case has been satisfied.

All relevant evidence necessary for an equitable resolution of the matters decided on appeal has been identified and obtained, to the extent possible.  The evidence of record includes the Veteran's service treatment records, available VA and private medical records, and statements from the Veteran and her representative addressing the severity of the Veteran's disabilities.  The Veteran was afforded pre-discharge VA examinations in April 2007 and another VA examination in August 2009.  The Board finds that these examinations, along with the other post-service evidence of record is adequate for rating purposes, as the examiners provided detailed clinical evaluations and discussed the Veteran's subjective complaints.  See Barr v. Nicholson, 21 Vet. App. 303 (2007).  This especially so here where the Veteran has not been treated for a left foot disability and has denied the presence of headaches during VA follow-ups since September 2007.  The RO issued supplemental statements of the case (SSOCs) in May 2009 and November 2009.  Thus, the Board finds that no further assistance is warranted.  

The Veteran's representative asserted that another VA examination should be conducted with regard to the Veteran's headache disorder for an etiology opinion, claiming that the Veteran's headaches are secondary to her depression.  However, as both headaches and depression are service-connected further examinations are unnecessary to explore possible theories of service connection.  The Veteran has been afforded current examinations that yielded the findings necessary to rate the disabilities.  Under these circumstances, the Board concludes that the Veteran has been accorded ample opportunity to present evidence and argument in support of the matters decided herein on appeal. 

II. Analysis

Disability evaluations are determined by application of the criteria set forth in the VA's Schedule for Rating Disabilities, which is based on average impairment in earning capacity.  38 U.S.C.A. § 1155; 38 C.F.R. Part 4 (2010).  When a question arises as to which of two ratings apply under a particular diagnostic code, the higher rating is assigned if the disability more closely approximates the criteria for the higher rating.  38 C.F.R. § 4.7.  After careful consideration of the evidence, any reasonable doubt remaining is resolved in favor of the Veteran.  38 C.F.R. § 4.3.

The Veteran's entire history is to be considered when making disability evaluations. See generally 38 C.F.R. § 4.1; Schafrath v. Derwinski, 1 Vet. App. 589 (1995).  Where the rating appealed is the initial rating assigned with a grant of service connection, the entire appeal period is for consideration, and separate ratings may be assigned for separate periods of time based on facts found, a practice known as "staged ratings."  See Fenderson, 12 Vet. App. at 126; see also Hart v. Mansfield, 21 Vet. App. 505 (2007).  

Under the provisions of 38 C.F.R. § 4.31, a noncompensable (0 percent) rating will be assigned in every instance where a diagnostic code does not provide for a noncompensable rating and where the requirements for a compensable evaluation have not been assigned.  

The provisions of 38 C.F.R. §§ 4.40 and 4.45 (2010) are to be considered in conjunction with diagnostic codes predicated on limitation of motion (see Johnson v. Brown, 9 Vet. App. 7 (1996)).  The foot disability is not rated on the basis of limitation of motion.  Thus, they are not applicable to the left foot disability discussed below.

A.  Headaches

The Veteran's headaches are currently rated under the diagnostic code for migraines, Diagnostic Code 8100.  Under this diagnostic code, very frequent completely prostrating and prolonged attacks productive of severe economic inadaptability warrant a maximum 50 percent rating; a 30 percent rating is warranted for migraines where there are characteristic prostrating attacks occurring on an average of once a month over the last several months; and a 10 percent rating is warranted where there are characteristic prostrating attacks averaging one in two months over the past several months.  Less frequent migraine attacks warrant a noncompensable disability rating.  38 C.F.R. § 4.124a, Diagnostic Code 8100.

The rating criteria do not define "prostrating."  According to Stedman's Medical Dictionary 1461 (27th ed. 2000), "prostration" is defined as "a marked loss of strength, as in exhaustion."

In her NOD, the Veteran contends that she is entitled to a compensable disability rating for headaches as they come from her TMJ.  [Parenthetically, as noted above TMJ is not service connected.]  Her representative claims that the Veteran's headaches are secondary to her depression.

Beginning in 1999, service treatment records reflect complaints of headaches on several occasions, generally in conjunction with treatment for colds, sinusitis and bronchitis.  

During an April 2007 pre-discharge examination, the Veteran reported recurring, intermittent headaches since 2000 with pain in the front and the back of the head.  When headaches occurred, she was able to go to work but required medication.  She averaged three or four headache attacks per week with each attack lasting two to five hours.  She indicated that the number of attacks within the past year was 120.  Current treatment was with Excedrin and Naproxen.  There was no functional impairment resulting from her headaches.  On examination, cranial nerves and coordination were within normal limits.  The diagnosis was unspecified headaches with subjective factors of pain in the front and back of the head.  There were no objective factors.

There has been only one reported instance of treatment for headaches since service.  This occurred in September 2007, when the Veteran complained of headaches and photosensitivity while pregnant.  During VA outpatient treatment, the Veteran consistently has denied having headaches.  

A compensable disability rating for headaches would require characteristic prostrating attacks averaging one every two months over the last several months.  But the Veteran has never reported such attacks.  She is reportedly able to work when experiencing headaches and has no functional limitations.

She has reported no headaches since September 2007.  During private and VA treatment she never reported prostrating attacks occurring once every two months or more.

Although the Veteran regularly receives treatment for her other service-connected disabilities and gives her medical history on these occasions, she has not reported complaints or treatment for headaches.  

Given that there is no evidence of prostrating attacks occurring at least once a month for the last several months and there is no clinical evidence of such attacks; the weight of the evidence is against the grant of a compensable rating for headaches.  38 U.S.C.A. § 5107(b); 38 C.F.R. § 4.124a, Diagnostic Code 8100.

Other potentially applicable provisions of 38 C.F.R. Parts 3 and 4 have been considered but do not provide a basis upon which to assign a higher disability rating.

B.  Hallux Valgus

The Veteran's hallux valgus is currently rated under 38 C.F.R. § 4.71a, Diagnostic Code 5280 pertaining to unilateral hallux valgus.  Under this diagnostic code, a maximum 10 percent rating is warranted for unilateral hallux valgus that was operated with a resection of the metatarsal head or when severe, if equivalent to the amputation of the great toe.  38 C.F.R. § 4.71a, Diagnostic Code 5280.

Hallux valgus can also be rated under 38 C.F.R. § 4.71a, Diagnostic Code 5284 as a foot injury.  Under this diagnostic code, a 10 percent rating is warranted for a moderate foot injury, a 20 percent disability rating is warranted for a moderately severe foot injury, and a maximum 30 percent disability rating is warranted for a severe foot injury.  A note to Diagnostic Code 5284 provides that a 40 percent disability rating will be assigned for actual loss of use of the foot.  38 C.F.R. § 4.71a, Diagnostic Code 5284.

During an April 2007 pre-discharge VA examination, the Veteran reported stiffness and pain located at both great toes since 2005, associated with bunions.  She indicated that the pain traveled to the top of her feet and occurred three times per week, lasting for two hours.  The Veteran described the pain as aching, cramping and sharp in nature.  At worst, the pain was 5 on a scale of 1 to 10.  It can be elicited by physical activity or comes on spontaneously.  The pain is relieved by rest.  When painful, the Veteran reported that she could function without medication.  She received no treatment for her foot disorder and there was no functional impairment resulting from it.  

Examination of the left foot revealed a moderate degree of valgus present, which could not be corrected by manipulation.  The left foot showed forefoot/mid-foot malalignment of a moderation degree, which could not be corrected by manipulation.  There was no deformity such as inward rotation of the superior portion of the os calcis, medial tilting of the upper border of the talus, marked pronation or eversion of the whole foot.  There was slight tenderness on palpation of the plantar surface of the left foot.  The left Achilles tendon had good alignment.  Pes cavus, hallux rigidus, hammertoes, Morton's metatarsalgia were not present.  

Although hallux valgus of the left foot was present, the degree of angulation was slight with no resection of the metatarsal head present.  The Veteran did not have any limitation with standing and walking.  She did not require any type of shoe support.  X-rays of the left foot revealed pes planus deformity.  The diagnosis included bilateral hallux valgus with callosities on the first toes.  The subjective factors were pain and stiffness in both great toes.  The objective factors were tenderness, flat feet with valgus, plantar surface tenderness, callosities of the first toes and hallux valgus on physical examination. 

Neither service nor post-service treatment records reflect treatment for a left foot disorder.  

During an August 2009 VA examination, the Veteran denied any specific injury or trauma to the feet.  She reported intermittent pain in both feet, traveling throughout the feet and up to the ankles and occurring as often as two or three times a day with each time lasting throughout the day.  

The Veteran described the pain as aching, sticking, cramping, burning and sharp.  At worst, the pain was 5 on a scale of 1 to 10.  Pain was exacerbated by physical activity or came on spontaneously and was relieved in part by rest.  She was able to function without medication.  The Veteran also reported pain and stiffness while at rest and pain, weakness, stiffness and swelling while standing and/or walking.  She denied current treatment for a left foot disability.  

Functional impairment included difficulty with prolonged standing or walking.  Examination revealed no evidence of tenderness in the left foot.  There was active motion in the metatarsophalangeal joints of both great toes.  Examination of the Achilles tendon revealed normal alignment with and without weightbearing.  The Veteran did not have flat feet or claw feet.  There were no signs of dropped forefoot or marked varus deformity.  Dorsiflexion of all toes produced pain only in the right great toe.  

Palpation of the metatarsal heads produced moderate tenderness over the first metatarsal and none on the rest.  Hallux rigidus, hallux valgus, hammertoes, and Morton's metatarsalgia were not present.  She did not have limited function for standing or walking and did not require any type of corrective shoe wear.  X-rays of the left foot were negative.

Examination revealed that the Veteran's posture and gait were within normal limits, there were no signs of abnormal weight bearing or breakdown, or any unusual shoe wear pattern, and she did not require any assistive device for ambulation.   In addition, there was no valgus, forefoot/mid-foot malalignment, or deformities such as inward rotation of the superior portion of the os calcis, medial tilting of the upper border of the talus, marked pronation, or eversion of the whole foot present in either foot.  

Pes cavus, hammertoes, and Morton's metatarsalgia were not present.  On examination in April 2007, there was a slight degree of angulation present associated with hallux valgus of both feet, but no resection of the metatarsal heads or hallux rigidus.  The Veteran did not have any limitations with standing and walking and did not require any type of shoe support.  

Based on the above, the preponderance of the evidence is against an initial compensable rating for the Veteran's hallux valgus of the left foot at any time during the course of this appeal under either Diagnostic Code 5280 or 5284.  The Veteran has reported bilateral foot pain and stiffness while resting and bilateral foot pain, weakness, stiffness, and swelling while standing or walking.  Although she is certainly competent to report such symptoms, objective examinations have shown essentially normal foot function and she has not reported any specific functional impairments.  

The April 2007 and August 2009 VA examination reports reveal that there is no resection of the metatarsal head on the left foot and that the hallux valgus was not severe (i.e. equivalent to amputation of the great toe).  It was noted to be moderate on examination in 2007 and nonexistent on examination in 2009.  There was tenderness noted on palpation of the first metatarsal head and pain only in the right great toe on examination.  There was active motion in the metatarsophalangeal joints of the great toes.  The Veteran's posture and gait have consistently been within normal limits, there are no signs of abnormal weight bearing, she does not require any assistive devices for ambulation, does not have any limitations with standing and walking, and does not require any type of support with her shoes.  

Given the record of both examinations and the lack of any treatment for her left foot disability, her subjective reports do not appear credible.  Further, she has not reported any surgical intervention and there is no evidence of resection of the metatarsal head or of a severe disability equivalent to amputation of the great toe or of a moderate foot injury.

Therefore, the evidence does not support a compensable rating under either Diagnostic Code 5280 for unilateral hallux valgus or Diagnostic Code 5284 for a moderate foot injury.  The evidence more closely approximates a noncompensable rating since the grant of service connection.  Thus, an initial compensable rating for hallux valgus of the left foot is not warranted.  38 U.S.C.A. §§ 1155, 5107(b); 38 C.F.R. §§ 4.7, 4.71a, Diagnostic Codes 5280, 5284.   

III. Other Considerations

Pursuant to 38 C.F.R. § 3.321(b)(1), the Under Secretary for Benefits or the Director, Compensation and Pension Service, is authorized to approve an extraschedular evaluation if the case "presents such an exceptional or unusual disability picture with such related factors as marked interference with employment or frequent periods of hospitalization as to render impractical the application of the regular schedular standards."  38 C.F.R. § 3.321(b)(1).  The question of an extraschedular rating is a component of a claim for an increased rating.  See Bagwell v. Brown, 9 Vet. App. 337, 339 (1996).  Although the Board may not assign an extraschedular rating in the first instance, it must specifically adjudicate whether to refer a case for extraschedular evaluation when the issue either is raised by the claimant or is reasonably raised by the evidence of record.  Barringer v. Peake, 22 Vet. App. 242, 244 (2008).

If the evidence raises the question of entitlement to an extraschedular rating, the threshold factor for extraschedular consideration is a finding that the evidence before VA presents such an exceptional disability picture that the available schedular evaluations for that service-connected disability are inadequate.  Therefore, initially, there must be a comparison between the level of severity and symptomatology of a claimant's service-connected disability with the established criteria found in the rating schedule for that disability.  Thun v. Peake, 22 Vet. App. 111 (2008), aff'd sub nom, Thun v. Shinseki, 572 F.3d 1366 (Fed. Cir. 2009).

Under the approach prescribed by VA, if the criteria reasonably describe the claimant's disability level and symptomatology, then the claimant's disability picture is contemplated by the rating schedule, the assigned schedular evaluation is, therefore, adequate, and no referral is required.  In the second step of the inquiry, however, if the schedular evaluation does not contemplate the claimant's level of disability and symptomatology and is found inadequate, the RO or Board must determine whether the claimant's exceptional disability picture exhibits other related factors such as those provided by the regulation as "governing norms."  38 C.F.R. § 3.321(b)(1) (related factors include "marked interference with employment" and "frequent periods of hospitalization").  

There has been no allegation or evidence of exceptional factors in this appeal with regard to the Veteran's headaches and hallux valgus of the left foot.  During examination, it has been noted that there was no functional impairment resulting from her headaches and that she did not have any limitations with standing and walking and did not require any type of shoe support.  Thus, they have not had marked interference with employment nor has she been hospitalized for either disability.  The subjective symptoms of the Veteran's disabilities are pain, stiffness, weakness, and swelling of the left foot and recurring headaches.  These symptoms are contemplated by the rating criteria.  Thus, referral for consideration of an extraschedular evaluation is not warranted.  38 C.F.R. § 3.321(b)(1).


ORDER

Entitlement to an initial compensable rating for headaches is denied.

Entitlement to an initial compensable rating for hallux valgus to the left foot with callous to the first toe is denied.


REMAND

With regard to hallux valgus of the right foot, the Veteran underwent surgical resection of the first metatarsal head of the great toe at Surgicare of Jacksonville, North Carolina, on October 17, 2008.  Medical records related to the October 2008 surgery are not associated with the claims file.  Moreover, a November 20, 2008 Sun Coast Medical record reveals that on X-ray the distal aspect of the phalanx was slightly dislocated dorsally, and that the Veteran was to return to the office in three weeks.  The record of the follow up treatment has not been associated with the claims file.  VA has adopted a regulation requiring that when it becomes aware of private treatment records it will specifically notify the claimant of the records and provide a release to obtain the records.  If the claimant does not provide the release, VA has undertaken to request that the claimant obtain the records.  38 C.F.R. § 3.159(e)(2) (2010).  Since becoming aware of the private treatment records, it does not appear that VA has followed the procedures outlined in 38 C.F.R. § 3.159(e)(2).
 
With regard to CTS of both wrists, the August 2009 VA examiner suggested that electromyography (EMG) and nerve conduction velocity studies (NCS) be done in order to confirm the physical examination findings.  The last NCS were done in April 2005 more than a year prior to the bilateral carpal tunnel release performed in April 2006.  The Veteran's representative asserts that the August 2009 VA examination was inadequate, because the range of motion figures were the same, even though there was evidence of pain, fatigue and lack of endurance after repetitive use.  See DeLuca, 8 Vet. App. 202 (1995).  VA's duty to assist also includes conducting studies, tests or examinations recommended by a VA examiner.  See, e.g., Hyder v. Derwinski, 1 Vet. App. 221, 224-25 (1991).  Hence, on remand, the recommended EMG/NCS should be done and the Veteran should be scheduled for another VA examination to determine the current severity of her bilateral CTS.

Finally, the Court has held that a total rating based on individual unemployability (TDIU) is an element of all appeals of an initial rating.  Rice v. Shinseki, 22 Vet. App. 447 (2009).  TDIU is granted where a Veteran's service connected disabilities are rated less than total, but they prevent a veteran from obtaining or maintaining all gainful employment for which her education and occupational experience would otherwise qualify her.  38 C.F.R. § 4.16 (2007-2010).  

Where a veteran: (1) submits evidence of a medical disability; (2) makes a claim for the highest rating possible; and (3) submits evidence of unemployability, the requirement in 38 C.F.R. § 3.155(a) (2010) that an informal claim "identify the benefit sought" has been satisfied and VA must consider whether the veteran is entitled to a total rating for compensation purposes based on individual unemployability (TDIU).  Roberson v. Principi, 251 F.3d 1378 (Fed. Cir. 2001).  In this case the veteran has satisfied each of these requirements.

VA treatment records reveal that the Veteran was unemployed.  She meets the schedular rating criteria for a TDIU under 38 C.F.R. § 4.16(a) with a combined disability rating of 80 percent.  

The Court has held that in the case of a claim for TDIU, the duty to assist requires that VA obtaining an examination which includes an opinion on what effect the Veteran's service-connected disability has on her ability to work.  Friscia v. Brown, 7 Vet. App. 294, 297 (1994); 38 C.F.R. §§ 3.103(a), 3.326, 3.327, 4.16(a) (2010).  The record, including the most recent VA examination, does not contain an explicit opinion as to whether the Veteran's unemployment is attributable to her service-connected disabilities or whether those disabilities would preclude all gainful employment.  The Veteran is hereby notified that failure to report to any scheduled examination or to cooperate, without good cause, may result in a denial of his higher initial ratings claims.  See 38 C.F.R. § 3.655(b) (2010).

Accordingly, the case is REMANDED for the following action:

1.  Ask the Veteran to identify healthcare providers who have treated her for hallux valgus of the right foot and bilateral CTS and ask her to provide authorization to enable VA to obtain all pertinent records from: Surgicare of Jacksonville, North Carolina pertaining to surgery performed on October 17, 2008 on her right foot; and Sun Coast Medical since November 20, 2008, to include copies of x-ray reports following the October 2008 surgery.  

2.  Ask the Veteran to complete and submit a VA Form 21-8940, Veteran's Application for Increased Compensation Based on Unemployability, so that VA will have information concerning her past employment and education.  If the Veteran returns a VA Form 21-8940 with sufficient former employment information, a VA Form 21-4192, Request for Employment Information in Connection with Claim for Disability Benefits, should be sent to her former employers.  Explain the type of evidence that is the Veteran's ultimate responsibility to submit to substantiate entitlement to a TDIU and what VA will do.  All records and responses received should be associated with the claims file.  If any records sought are not obtained, notify the Veteran and her representative of the records that were not obtained, explain the efforts taken to obtain them, and describe further action to be taken.

3.  If the newly received evidence suggests a change in the Veteran's hallux valgus of the right foot disability, the Veteran should be afforded an appropriate VA examination to determine the current level of impairment due to this service-connected disability. 

4.  After completion of 1, 2 and 3 above, schedule the Veteran for a VA examination to determine the current level of impairment due to the service-connected CTS.  The entire claims file must be made available to the examiner, and the examination report or an addendum should include discussion of the Veteran's documented medical history and assertions and note that the claims file was reviewed.  All appropriate tests and studies (to include EMG and NCS should be accomplished with all results made available to the examiner prior to the completion of his or her report, and all clinical findings should be reported in detail.  If an EMG or NCS is not conducted, the examiner should provide a reason why the examinations are not required.

Range of motion studies should indicate at what point pain begins, particularly after repetitive motion.

5.  The Veteran should be afforded an examination to obtain an opinion as to whether the Veteran's service-connected disabilities in combination, would preclude her from obtaining or maintaining substantially gainful employment for which her education and occupational experience would otherwise qualify her.  The Veteran is service-connected for: exercise-induced bronchospasm; degenerative joint disease with intervertebral disc syndrome of the thoracolumbar spine; chronic right hip pain; tinnitus; residual scars to both wrist, status post carpal tunnel release; depression NOS with generalized anxiety disorder; hallux valgus of the right foot with callous to the first toe with residual scar; CTS of both wrists, status post carpal tunnel release; intervertebral disc syndrome for both lower extremity associated with degenerative joint disease with intervertebral disc syndrome of the thoracolumbar spine; bilateral pes planus, hallux valgus of the left foot with callous to the first toe; allergic rhinitis; and headaches.

The examiner must provide a rationale for each opinion.  If any requested opinion cannot be given, the examiner should state the reason(s) why and what, if any, additional evidence would be necessary before an opinion could be rendered.

The examiner is advised that the Veteran is competent to report her symptoms and history, and such reports must be considered in formulating any opinions.

5.  If any benefit sought on appeal remains denied, issue a supplemental statement of the case, before the claims file is returned to the Board for further appellate consideration.

The Veteran has the right to submit additional evidence and argument on the matter or matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This appeal must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2010).



______________________________________________
Mark D. Hindin
Veterans Law Judge, Board of Veterans' Appeals

Department of Veterans Affairs


